DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park (KR-20080013519), the closest prior art, discloses a device for imparting a torsional force onto a wire 310, having a base 200, 210, 220, a support 400 mounted to the base, a wire clutching device 440 mounted on the support and adapted to engage at a wire guided along a wire path, and a rotation mechanism 410,420,430 which is adapted for rotating the base with respect to the support.
Therefore, the prior art of record does not disclose or suggest the combination of Claims 1, 7, and 20, comprising a device for imparting torsional force onto a wire have a base, a support mounted so as to be rotatable with respect the base around an axis of rotation coinciding with a wire path extending through the base and support, a wire clutching device, or a pair of rolls, mounted on the support, and a rotation mechanism which is adapted for rotating the support with respect to the base in conjunction with the rest of the limitations of Claims 1, 7, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619